Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 1 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 2 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 3 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 4 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 5 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 6 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 7 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 8 of 9
Case 19-01895-dd   Doc 24   Filed 06/17/19 Entered 06/17/19 15:56:08   Desc Main
                            Document      Page 9 of 9
